Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 17/169668, filed on 02/08/2021. Claims 1-17
 are currently pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eglin (US 20100310371 A1).

Regarding Claim 1,  Eglin teaches a method of providing torque protection and/or thrust protection for at least one propeller (Fig. 1 elements 6) of a hybrid helicopter (Fig. 1 element 1), the hybrid helicopter including a lift rotor (Fig. 1 element 10) and at least one propeller, the hybrid helicopter including a control system connected to blades of the at least one propeller, the hybrid helicopter having a thrust control configured to generate an order for modifying a pitch of the blades (“Amongst the modes in accordance with the invention, there is also a regulated mode, in which the power consumed by the propeller(s) 6 is regulated as a function of a power setpoint derived from a thrust variation control Tcl.

In the first variant implementation, the regulated mode is engaged automatically when firstly the mean pitch .beta. is greater than a third value .beta.tcl2 and secondly the power P consumed by the propeller(s) 6 is greater than a fourth value Pthr2.” Par. [0142] - [0143]) which order is transmitted to the control system, the blades of the at least one propeller being driven in rotation by a mechanical transmission system of the hybrid helicopter (“This setpoint is then compatible with the propeller(s) 6 drawing power that does not exceed the available power margin. By way of example, the speed of rotation .OMEGA. is measured by means of a sensor S1.” Par. [0219] lines 1-4); the method including the following step: having the control system keep the pitch of the blades of the at least one propeller within at least one control envelope relating to a characteristic of the at least one propeller and defined by limits for the characteristic (“R is the radius of the propellers, .OMEGA. is the speed of rotation of the propellers, TAS is the true air speed of the aircraft, and I(Tcl).sup.-5,+5 is the integral of the function Beep(Tcl) having the value -1, 0, or +1, peak-limited at -5.degree. and at +5.degree., indicating that it is possible for the pilot to modify the mean pitch by acting on the thrust variation control Tcl with a pitch value lying in the range +5.degree. and -5.degree” Par [0036] lines 4-10), the characteristic being a thrust generated by the at least one propeller or a torque exerted in the mechanical transmission system; wherein the at least one control envelope is bounded by an upper limit and by a lower limit for the characteristic in a control diagram plotting the pitch of the blades of a propeller along the abscissa axis and the characteristic of the propeller up the ordinate axis, the control diagram including a set of curves for different forward speeds of the hybrid helicopter (“A different curve is obtained for each forward speed of the aircraft. By way of example, when the forward speed of the aircraft decreases, the power consumed increases. This parameter therefore needs to be monitored in order to avoid exceeding predefined limits.” Par. [0144] lines 5-10), and the step of having the control system keep the pitch within the at least one control envelope includes the following steps at each iteration: keeping the pitch of the blades below the upper limit as a function of the forward speed of the hybrid helicopter; and keeping the pitch of the blades above the lower limit as a function of the forward speed of the hybrid helicopter (“The regulation system in accordance with the invention presents a substantial advantage in that it provides protection for the flight envelope and imposes limits by means of propulsive propeller pitch control.” Par. [0091] lines 1-4).

Regarding Claim 2, Eglin teaches the limitations set forth in Claim 1 and further discloses when the pitch of the blades reaches the upper limit, keeping the pitch below the upper limit includes the following step at each iteration: reducing the pitch in absolute value when the forward speed of the hybrid helicopter decreases relative to the forward speed reached when the pitch of the blades reaches the upper limit (“a regulated mode, in which the power consumed by the propeller(s) is regulated as a function of a power setpoint from a thrust variation control Tcl” Par [0030] lines 1-3). 

Regarding Claim 3, Eglin teaches the limitations set forth in Claim 1 and further discloses when the pitch of the blades reaches the upper limit, keeping the pitch below the upper limit includes the following step at each iteration: preventing any increase in the pitch in absolute value when the forward speed of the hybrid helicopter does not increase above the forward speed reached when the pitch of the blades reaches the upper limit (“a protected mode that is activated when operating in the various other operating modes other than forced mode, in the event of at least one of various limiting physical parameters reaching or exceeding its corresponding limit, and in which the mean pitch setpoint .beta.tcl is reduced automatically.” Par [0031] lines 1-6).




Regarding Claim 6, Eglin teaches the limitations set forth in Claim 1 and further discloses when the characteristic is the torque exerted in the mechanical transmission system, the step of having the control system keeps the pitch within the at least one control envelope includes the following steps at each iteration: computing a maximum pitch (OTorque-max) for the blades relating to a maximum allowable torque for a current forward speed of the hybrid helicopter; and computing a minimum pitch (OTorque-min) for the blades relating to a minimum allowable torque for the current forward speed of the hybrid helicopter (“Trqmax_aut is the maximum torque that can be accepted by the transmission system, PP1max is the current maximum value of the powers of the right and left propellers 6, Ptot is the total power consumed by the propulsive propellers, Pmd is the maximum power available from the engine for the propulsive propellers, IAS is the indicated air speed, VNE is the velocity never exceeded, .OMEGA. is the speed of rotation of the propulsive propellers, .OMEGA.* is the setpoint speed of rotation for said propellers, and DDM is the current dive deflection margin of the longitudinal cyclic control expressed as a percentage of its total deflection amplitude.” Par [0148] lines 9-19; “In the first variant shown by way of example in FIG. 3, the method in accordance with the invention consists, in the context of protected mode, in using a limit/regulation function on the power setpoint P* and a proportional integral correction PI to determine the mean pitch setpoint .beta.tcl* in regulated mode using a determined algorithm” Par [0150] lines 1-5).

Regarding Claim 7, Eglin teaches the limitations set forth in Claim 6 and further discloses with the control system including a control computer receiving at least one thrust control signal issued by the thrust control, and with the control computer controlling at least one actuator of the control system, keeping the pitch within the at least one control envelope includes a step of having the control computer control the at least one actuator as a function at least of a law stored in a memory as well as at least of the thrust control signal, of the maximum pitch (OTorque-max) and of the minimum pitch (NTorque-min) (“The program comprises code stored on a medium such as a memory or embodied by a signal, the code being readable and/or executable by at least one data processor unit such as a computer on board or suitable for mounting on board a rotorcraft in order to control and/or regulate the pitch setting of at least one propulsive propeller, the code including respective code segments for implementing characteristic operations or steps of said control and regulation method.” Par [0252] lines 3-8).

Regarding Claim 8, Eglin teaches the limitations set forth in Claim 1 and further discloses when the characteristic is the thrust, the step of having the control system keeps the pitch within the at least one control envelope includes the following steps at each iteration: computing a maximum pitch (0Thrust-max) for the blades relating to a maximum usable thrust for a current forward speed of the hybrid helicopter; and computing a minimum pitch (fThrust-min) for the blades relating to a minimum usable thrust for the current forward speed of the hybrid helicopter (In an implementation of the method in accordance with the invention, the constant pitch mode is engaged when P.ltoreq.Pthr while simultaneously the 0 state from the three states -1, 0, +1 of the pulsed thrust variation control Tcl is active, P being the current power at the propellers, and Pthr being a constant selected by analyzing the polars of the propulsive propellers 6.” Par [0172] lines 1-7).

Regarding Claim 9, Eglin teaches the limitations set forth in Claim 8 and further discloses with the control system including a control computer receiving at least one thrust control signal issued by the thrust control, and with the control computer controlling at least one actuator of the control system, keeping the pitch within the control envelope includes a step of having the control computer control the at least one actuator as a function at least of a law stored in a memory as well as at least of the thrust control signal, of the maximum pitch (0Thrust-max) and of the minimum pitch (fThrust-min) (“The program comprises code stored on a medium such as a memory or embodied by a signal, the code being readable and/or executable by at least one data processor unit such as a computer on board or suitable for mounting on board a rotorcraft in order to control and/or regulate the pitch setting of at least one propulsive propeller, the code including respective code segments for implementing characteristic operations or steps of said control and regulation method.” Par [0252] lines 3-8). 



Regarding Claim 17, Eglin teaches the limitations set forth in Claim 1 and further discloses a hybrid helicopter (Fig. 1 element 1) provided with a lift rotor and with at least one propeller (Fig. 1 element 6), the hybrid helicopter including a control system connected to the blades of the at least one propeller, the hybrid helicopter having a thrust control configured to generate an order for modifying a pitch of the blades, which order is transmitted to the control system (“Amongst the modes in accordance with the invention, there is also a regulated mode, in which the power consumed by the propeller(s) 6 is regulated as a function of a power setpoint derived from a thrust variation control Tcl. In the first variant implementation, the regulated mode is engaged automatically when firstly the mean pitch .beta. is greater than a third value .beta.tcl2 and secondly the power P consumed by the propeller(s) 6 is greater than a fourth value Pthr2.” Par. [0142] - [0143]), wherein the control system is configured to apply the method according to claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being obvious over Eglin (US 20100310371 A1).

Regarding Claim 4, Eglin teaches the limitations set forth in Claim 1.
 Eglin fails to explicitly teach when the pitch of the blades reaches the lower limit, keeping the pitch above the lower limit includes the following step at each iteration: increasing the pitch when the forward speed of the hybrid helicopter increases relative to the forward speed reached when the pitch of the blades reaches the lower limit.
However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Eglin to raise the pitch of the blade when the pitch reaches the lower limit. Eglin states “R is the radius of the propellers, .OMEGA. is the speed of rotation of the propellers, TAS is the true air speed of the aircraft, and I(Tcl).sup.-5,+5 is the integral of the function Beep(Tcl) having the value -1, 0, or +1, peak-limited at -5.degree. and at +5.degree., indicating that it is possible for the pilot to modify the mean pitch by acting on the thrust variation control Tcl with a pitch value lying in the range +5.degree. and -5.degree” (Par [0036] lines 4-10). This statement shows that there is a lower limit to the pitch. Eglin also states, “a protected mode that is activated when operating in the various other operating modes other than forced mode, in the event of at least one of various limiting physical parameters reaching or exceeding its corresponding limit, and in which the mean pitch setpoint .beta.tcl is reduced automatically.” (Par [0031] lines 1-6). As the system of Eglin shows the reduction of pitch when the upper limit was reached, it would have been obvious to someone of ordinary skill in the art to have modified the system of Eglin to also raise the pitch when the lower limit is reached. 

Regarding Claim 5, Eglin teaches the limitations set forth in Claim 1.
	Eglin fails to explicitly teach when the pitch of the blades of a propeller reaches the lower limit, keeping the pitch above the lower limit includes the following step at each iteration: preventing any reduction in the pitch when the forward speed of the hybrid helicopter does not decrease below the forward speed reached when the pitch of the blades reaches the lower limit.
	However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Eglin to prevent a reduction in pitch while maintaining a forward speed. Par [0036] of Eglin shows a the equation for the pitch of a propeller with the true air speed of the aircraft as one of the variables. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to prevent a reduction in true air speed to prevent the reduction of the propeller pitch.



Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be possibly allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.A./Examiner, Art Unit 3644                                                                                                                                                                                         
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644